Citation Nr: 9935699	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-38 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma to tooth number one.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from August 1942 to February 
1946.  Service documents show that he is a combat veteran of 
World War II and that he had other service with the Army 
National Guard.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1992 RO dental rating decision that denied 
service connection for a dental condition due to trauma.  A 
March 1997 Board decision granted service connection for 
residuals of dental trauma to tooth number 2 and denied 
service connection for residuals of dental trauma to tooth 
number one.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), and he appointed Morgan G. Adams, 
attorney, to provide further representation in connection 
with the claim.

In a 1999 joint motion to the Court, the parties requested 
that the March 1997 Board decision, denying service 
connection for residuals of dental trauma to tooth number 
one, be vacated and the case remanded to the Board for 
readjudication.  In an April 1999 order, the Court granted 
the parties' motion and the case was thereafter returned to 
the Board.

In a July 1999 letter, the Board asked the veteran's attorney 
whether he wanted to submit additional argument and/or 
evidence, and in an August 1999 letter he said that he would 
not represent the veteran before the Board.  In a September 
1999 letter, the Board notified the veteran and his current 
representative of the right to submit additional argument 
and/or evidence.  A written argument dated in October 1999 
was received from the representative.




FINDING OF FACT

Tooth number one was extracted in service as a result of 
dental trauma.


CONCLUSION OF LAW

Residuals of dental trauma to tooth number one were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.381, 3.382, effective 
prior to June 8, 1999; and 3.381, effective as of June 8, 
1999.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Various evidence was received with regard to the veteran's 
claim for service connection for dental trauma to tooth 
number one.  The more salient evidence with regard to this 
claim is discussed in the following paragraphs.


Service dental records show that the veteran underwent a 
dental examination at the time of his entry into service in 
August 1942.  Tooth number one was present at this 
examination.  A report of his treatment in October 1943 
reveals that he was struck in the right cheek with a baseball 
bat.  X-ray showed fracture at the zygomatic maxillary 
junction.


Service dental records reveal that tooth number one was found 
to be missing at a dental examination in December 1944.  At 
his February 1946 medical examination for separation from 
service, tooth number one was missing.  

At a VA dental examination in April 1948, tooth number one 
was missing.

Service department medical reports show that the veteran 
underwent various dental examinations while in the Army 
National Guard, including examinations in July 1953, July 
1954, September 1958, October 1963, and June 1965.  Tooth 
number one was missing at these examinations except for the 
September 1958 dental examination that reported the presence 
of this tooth.

A letter from a dentist and acquaintance of the veteran, 
dated in August 1992, notes that the veteran's service dental 
records were reviewed at the request of the veteran.  It was 
noted that these records showed discrepancies and the loss of 
tooth number one.  It was noted that the veteran reported 
receiving injuries to his teeth while engaged in battle at 
Iwo Jima.  The dentist reported that the veteran's 
allegations were consistent with the dentist's experiences in 
the Pacific Theater during World War II.

The veteran underwent a VA dental examination in September 
1993.  The diagnoses were edentulous maxilla and partially 
edentulous mandible; and missing teeth replaced by intra oral 
removal maxillary and mandible prosthesis.

The veteran testified at a hearing in June 1994.  His 
testimony was to the effect that he loss tooth number one due 
to shrapnel in combat at Iwo Jima during World War II.


Statements from service comrades of the veteran during World 
War II were received in 1994.  These statements are to the 
effect that the veteran caught a small shrapnel fragment 
between 2 of his upper teeth at Iwo Jima and had to have the 
teeth extracted.




B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.381, 
3.382, effective prior to June 8, 1999.  The significance of 
finding that a noncompensable service-connected dental 
condition is due to dental trauma, as opposed to other 
causes, is that VA provides perpetual dental treatment for 
dental conditions due to service trauma, whereas, other 
dental conditions related to service are typically subject to 
the limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161.  (1999).

The provisions of 38 C.F.R. §§ 3.381 and 3.382, effective 
prior to June 8, 1999, outline the general criteria for 
establishing service connection for a dental condition for 
purposes of outpatient dental treatment and the evidence 
needed to establish service connection for such a condition.  
Generally, the furnishing of treatment or prosthesis for 
noncompensable dental conditions during service will not be 
considered per se as aggravation of a dental condition shown 
to have existed prior to entrance into active service.  
Service connection by aggravation will be conceded in such 
teeth, carious restorable at entry into service, whether or 
not filled, but which necessitate extraction after the 
expiration of a reasonable time after entry into service.  
38 C.F.R. § 3.381(b).  Service connection for dental 
disabilities will be established by service records, 
documentary evidence in the form of reports of examinations 
(dental or physical), duly certified statements of dentists 
or physicians or certified statements of fact from 2 or more 
disinterested parties.  38 C.F.R. § 3.382(a).  Where after 
all sources of information have been exhausted and all 
variations in the records reconciled, there remains notation 
of filled teeth at time of release from active service and 
there was no notation of these teeth as defective or filled 
at entrance, service connection may be granted in exceptional 
cases for such teeth, notwithstanding there is no record of 
treatment during service, if the veteran alleges treatment in 
service, giving the time and place of treatment, and the 
conditions and circumstances of his service support his or 
her allegations, and inception in service is consistent with 
sound dental judgment.  Exceptional cases contemplated in 
this category are where the veteran had a considerable period 
of service, particularly in a combat area where records of 
treatment may not always have been recorded due to the stress 
and strain encountered under battle conditions.  38 C.F.R. 
§ 3.382(b).  Service connection for the 3d molars shown as 
present at induction and missing at discharge will not be 
granted service connection unless there is an actual record 
of extraction for reasons other than malposition or 
impaction.  38 C.F.R. § 3.382(c).

The provisions of 38 C.F.R. § 3.381 were revised and the 
provisions of 38 C.F.R. § 3.382 removed, effective as of June 
8, 1999, to clarify requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  64 
Fed. Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).


The service dental records reveal that tooth number one was 
present at the time of the veteran's entry into service in 
August 1942 and missing at the time of his separation from 
service in February 1946.  Service dental records for the 
veteran's World War II service do not show that this tooth 
was extracted.  These records do show that the veteran 
sustained trauma to the right cheek in October 1943 when 
struck by a baseball bat, and his statements and testimony 
are to the effect that he loss tooth number one due to a 
shrapnel fragment at Iwo Jima.

The post-War World II dental records indicate the absence of 
tooth number one except for a service department report of 
the veteran's dental examination in September 1958.  A 
dentist who reportedly served in the Pacific Theater during 
World War II reviewed the veteran's dental records and 
concluded that these records were consistent with the 
veteran's allegation of loss of tooth number one due to 
injury sustained while in combat at Iwo Jima.  Various 
statements from comrades of the veteran at Iwo Jima also 
support the veteran's allegation of loss of tooth number one 
due to injury sustained in this battle.

While the evidence does not clearly show the extraction of 
the veteran's tooth number one during World War II, the 
overall evidence is essentially in equipoise as to whether or 
not the veteran loss this tooth during this period of 
service.  The veteran's statements and testimony with regard 
to his loss of tooth in combat at Iwo Jima are consistent 
with the circumstances of his service and supported by 
statements of service comrades.  Under the circumstances in 
this case, the Board finds that the evidence supports 
granting service connection for residuals of dental trauma to 
tooth number one under the above noted criteria, effective 
prior to or as of June 8, 1999, with application of the 
benefit of the doubt doctrine in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for residuals of dental trauma to tooth 
number one is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

